Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of Group II and species (mammalian; protein) in the reply filed on 9/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 6, 7, 10-12, 19, 20, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.
Claims 8, 9, 13-18 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 2/6/2020; 5/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
s 14, 16 are objected to because of the following informalities: To be consistent, recitations to CELiD should all recite “CELiD” (the second recitation in claim 14 and claim 16 recite “CELID”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 13-18 as submitted 9/1/2021. 
As to claim 13, it is not clear what is meant by “non-AAV DNA”. It is noted the specification seems to indicate that “non-AAV DNA” means heterologous DNA [0007], but it is not clear why the claim doesn’t recite, for example, “particle comprising heterologous DNA, wherein heterologous DNA makes up less than…”. It is also noted that specification paragraph [0124] also recites “wherein contaminating DNA makes up less than 10% of the total amount of DNA in the particle”. It is not clear what is meant by all these terms (“non-AAV DNA”, “heterologous DNA”, “contaminating DNA”) and what is encompassed within “non-AAV DNA”, and why different language is used, especially with respect to the claim. It is not clear if “non-AAV DNA” merely reads on “contaminating DNA”, and whether or not “heterologous” is encompassed therein.
Further as to claim 15, the claim merely recites “nucleic acid molecule(s)”. It is not clear if “nucleic acid molecule(s)” refers to the “one or more nucleic acid molecules encoding one or more AAV Capsid (Cap) proteins” or not.

				Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 8, 9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McLaughlin et al. (WO2015191508)(See PTO-892: Notice of References Cited).
See claims 8, 9 as submitted 9/1/2021.
McLaughlin et al. teaches: viral expression construct for production of viral vector; wherein modifications may be made to wild type AAV sequences of capsid and/or rep genes to improve attributes of the viral particle [00288](interpreted to teach AAV viral particle comprising capsid and/or rep genes); production of viral vector particles [00385]; production of rAAV vectors [0036]; production method and cell lines to produce the viral vector [00384]; including wherein vector may encode CELiD DNA [00321, 00351]; wherein CELiD DNA comprises transgene [00322](interpreted as heterologous DNA).
Thus, as to claim 8, McLaughlin et al. is interpreted as teaching or suggesting recombinant AAV particle; comprising heterologous DNA. Further, such a particle is interpreted as a product by process (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
As to claim 9, McLaughlin et al. also teaches kits comprising vectors of the invention [00468].
Thus, McLaughlin et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (cited above) in view of Li et al. (“Production and Characterization of Novel Recombinant Adeno-Associated Virus Replicative-Form Genomes; A Eukaryotic Source of DNA for Gene Transfer,” PLoS ONE 8(8): e69879 (2013))(cited in applicant’s IDS submitted 5/6/2020).
See claims 13-18 as submitted 9/1/2021.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of McLaughlin et al. above, including as to CELiD DNA (as recited in claim 14); heterologous DNA (as recited in claim 14); AAV capsid proteins (as recited in claim 14); formation of AAV particles (as recited in claim 14). McLaughlin et al. also teaches: stable integration of cap genes [00382](as recited in claim 15); rep genes [00382](as recited in claim 16); mammalian cell [00376](as recited in claim 17); polypeptides encoded by transgene [00168](as recited in claim 18).
It is noted that claim 14 is dependent on claim 13. Thus, claim 14 is considered to be an embodiment within claim 13. See also the 35 U.S.C. 112(b) rejection above. For the purposes of the instant rejection, “non-AAV vector DNA” is interpreted as “contaminating DNA” [0124].
It is noted that the instant specification already teaches wherein CELiD DNA lacks contaminating nucleic acid sequences [0123]. 
Li et al. teaches: wherein DNAs routinely contain extraneous sequence elements, including prokaryotic origin of replication; wherein bacterial DNA preparations often contain endotoxin that can reduce gene transfer efficiency; ideally DNA for non-viral gene transfer would only contain the gene of interest, be devoid of prokaryotic modifications that can trigger immune response, be exonuclease-resistant; lack detectable endotoxin contamination; wherein closed ended linear duplex molecules such as “CELiD” DNA consists solely of transgene with AAV ITRs; is devoid of prokaryotic DNA modifications and bacterial endotoxin contamination (p. e69879).
As McLaughlin et al. already teaches or suggests such a particle including CELiD DNA, and Li et al. teaches or suggests use of CELiD DNA and reducing contamination including wherein CELiD DNA is devoid of contamination (wherein “devoid” is interpreted as “without” (See Merriam-Webster, “Devoid”, found online at https://www.merriam-webster.com/dictionary/devoid  (2021))(See PTO-892: Notice of References Cited) or approaching 0%), one of ordinary skill in the art would have been motivated to reduce contaminating DNA, or non-AAV vector DNA, and such a recitation of claim 13 (less than 10%) is considered to be routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of McLaughlin et al. in view of Li et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, one of ordinary skill in the art would have had a reasonable expectation of success for forming such a particle in view of McLaughlin et al. in view of Li et al., as the underlying materials (CELiD DNA as already taught by McLaughlin et al. and Li et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Further, as to claims 13-18, McLaughlin et al. in view of Li et al. is interpreted as teaching or suggesting such a recombinant AAV particle; comprising CELiD DNA comprising heterologous DNA. Further, such a particle is interpreted as a product by process (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pugachev et al. (US20110003884)(See PTO-892: Notice of References Cited) in view of Ramanathan et al. (US20110262394)(See PTO-892: Notice of References Cited) in view of Wu et al. (“Effect of Genome Size on AAV Vector Packaging,” Molecular Therapy, Vol. 18, No. 1: 80-86 (2010))(See PTO-892: Notice of References Cited).
See claim 13 as submitted 9/1/2021.
See also the 35 U.S.C. 112(b) rejection above. For the purposes of this rejection, “non-AAV DNA” is interpreted as reading on heterologous DNA.
Pugachev et al. teaches: adenoassociated viruses [0054]; use of vectors to deliver heterologous peptides [0056]; including use of flavivirus protein antigen [0057].
Pugachev et al. does not teach “wherein non-AAV vector DNA makes up less than 10% of the total amount of DNA in the particle”.
Ramanathan et al. teaches: recombinant adeno associated virus vector [0062]; nucleic acid encoding DIII domain of protein E [0012](interpreted as reading on a heterologous gene as compared to AAV vector); including use of SEQ ID NO: 12 (372 nucleotides in length).
Wu et al. teaches: AAV vector ranging from 4.7 to 8.7 kb in length using AAV types 2, 5, 8 capsids (p. 80); including vectors of 5.2kb and higher with reporter gene expression (p. 80).
One of ordinary skill in the art would have been motivated to use antigen as taught by Ramanathan et al. in AAV as taught by Pugachev et al. Pugachev et al. teaches AAV vector with heterologous gene, such as flavivirus antigen, and Ramanathan et al., which also teaches AAV vector with heterologous gene, teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use vector as taught by Wu et al. in view of Pugachev et al. and Ramanathan et al. Pugachev et al. and Ramanathan et al. teach use of AAV vectors, and Wu et al., which also teaches use of AAV vectors, teaches such a vector and size (kb) of such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, it is noted that Ramanathan et al. teaches wherein SEQ ID NO: 12 is 372 nucleotides in length and Wu et al. teaches AAV vector around 5 kb (interpreted as 5000 bases or nucleotides) in size. Thus, Pugachev et al. in view of Ramanathan et al. and Wu et al. is considered to teach or suggest recombinant AAV particle comprising heterologous DNA, wherein heterologous DNA makes up less than 10% of the total amount of DNA in the particle (wherein 372 nucleotide antigen is less than 10% of the total DNA in the particle, wherein the AAV is 5000 nucleotides in size, or 372nt of 5000nt is approximately 7%).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigen and vector as taught by Ramanathan et al. and Wu et al. in view of composition as taught by Pugachev et al. There would have been a reasonable expectation of success given the underlying materials (AAV vectors as taught by Pugachev et al., Ramanathan et al., and Wu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648